Citation Nr: 0841501	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-14 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for residuals of a back 
injury. 

4.  Entitlement to service connection for residuals of a neck 
injury. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to December 
1980.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With respect to his claims for service connection for 
bilateral hearing loss and tinnitus, the Board finds that a 
VA examination is required to determine whether he has these 
disabilities, and if so, whether they are related to service.  

For purposes of applying the laws administered by VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 or 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2008).

The veteran's service medical records do not show that he had 
a hearing loss disability according to VA standards - i.e., 
according to 38 C.F.R. § 3.385.  
Of particular relevance, audiometric testing at his 
separation examination in July 1980 revealed, in the right 
ear, a 25-decibel loss at the 500 Hz level, a 15-decibel loss 
at the 1000 and 2000 Hz levels, a 30-decibel loss at the 3000 
Hz level, and a 25 decibel loss at the 4000 Hz level.  
Testing in the left ear revealed a 20-decibel loss at the 500 
Hz level, a 15-decibel loss at the 1000 Hz level, a 10-
decibel loss at the 2000 Hz level, a 25-decibel loss at the 
3000 Hz level, and a 35-decibel loss at the 4000 Hz level.  
None of these findings meets the criteria for a hearing loss 
disability under the provisions of 38 C.F.R. § 3.385.  

The Board points out, however, that the absence of evidence 
of a hearing loss disability in service is not fatal to the 
veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).  Evidence of a current hearing loss disability and 
a medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection.  See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  The Court in Hensley indicated that the threshold 
for normal hearing is from zero to 20 decibels, and that 
higher threshold levels indicate some degree of hearing loss.  
Id.  (citing Current Medical Diagnosis & Treatment, Stephen 
A. Schroeder, et. al. eds., at 110-11 (1988)).

In this case, the record suggests that the veteran has a 
current hearing loss disability. Several VA treatment records 
dated from 2003 to 2005 note that the veteran has difficulty 
hearing.  However, since findings from audiometric testing 
are not included in these reports to confirm an actual 
hearing loss disability according to VA standards, the Board 
finds that a VA audiological evaluation is required.  An 
audiological evaluation is also required in light of the fact 
that his service medical records document an upward shift in 
hearing loss between the veteran's entrance and his 
separation from active duty.  

This upward shift is apparent after comparing the findings 
contained in the separation examination report, as outlined 
above, with the findings from audiometric testing performed 
in January 1976, which revealed a 15-decibel loss at the 500 
Hz level, a 10-decibel loss at the 1000 Hz level, a 5-decibel 
loss at the 2000 Hz level, and a 10 decibel loss at he 4000 
Hz level in the right ear.  Testing in the left ear revealed 
a 15-decibel loss at the 500 Hz level, a 10-decibel loss at 
the 1000, 2000, and 4000 Hz levels, and a 10 decibel loss at 
he 4000 Hz level.

The Board thus finds that, based on the current record, there 
is no basis to grant service connection for hearing loss or 
tinnitus.  But the evidence outlined above is sufficient to 
trigger VA's duty to secure a medical opinion on the question 
as to whether the veteran's hearing loss meets the 
requirements of 38 C.F.R. § 3.385, and, if so, whether it is 
related to service.  A medical opinion is also required to 
determine whether he has tinnitus as a result of service.  
See 38 U.S.C.A.                 § 5103A(d) and 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In addition, the Board finds that the veteran should be 
afforded a VA examination to determine whether his back and 
neck disorders are related to service.  The veteran's service 
medical records show that he was treated for back pain on 
several occasions in 1977, which was diagnosed as a muscle 
strain in February 1977 and a pulled erector spinal muscle in 
April 1977.  He was also treated for cervical pain following 
a motor vehicle accident in February 1977.  However, X-rays 
of the head and cervical spine were normal.  The separation 
examination report makes no reference to a chronic disability 
involving any segment of the veteran's spine.  In fact, the 
first documented chronic disability involving the veteran's 
spine was not until 2005, when VA treatment records listed 
diagnoses of lumbar and cervical spondylosis.  

Since there is no medical opinion linking the veteran's 
current lumbar and cervical spondylosis to service, there is 
no basis to grant either claim.  Nevertheless, the evidence 
is sufficient to trigger VA's duty to secure a medical 
opinion on the question as to whether the veteran's lumbar 
and cervical spine disorders are related to service.  See Id. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
audiological examination to determine 
whether he has bilateral hearing loss and 
tinnitus as a result of service.  The 
examiner should review the claims folder 
and record the veteran's history of noise 
exposure both during and after service.  
Following an audiological evaluation and 
a review of the record, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that any current 
hearing loss disability is related to 
noise exposure during the veteran's 
period of service from July 1976 to 
December 1980.  The examiner should also 
answer whether it is at least as likely 
as not that the veteran has tinnitus as a 
result of service.  A complete rationale 
for any opinion expressed must be 
provided.

2.  The veteran should be scheduled to 
undergo a VA examination to determine 
whether he has a lumbar or cervical spine 
disorder as a result of service.  All 
necessary studies and tests should be 
conducted.  The veteran's claims file 
should be made available to the examiner 
for review.  Following an examination and 
a review of the claims file, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that the 
veteran has a lumbar or cervical spine 
disorder as a result of service.  In 
doing so, the examiner should 
specifically discuss the veteran's 
treatment for lumbar and cervical pain 
while in service.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If either benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




